Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 1/25/2021.  Amendments made to the specification, drawing and claims, and Applicant's remarks have been entered and considered. 
Claims 25-29 and 31-45 are pending and are presented for examination.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. 
Claim 45 refers “a robot shuttle”.  The element is not described in original specification and not indicated in drawing. 
These items must be shown or the feature(s) canceled from the claim(s). No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Objections
Claim 45 (new) is objected to because of the following informalities: 
Marked below is believed being a typo-error of “substrate”. 

    PNG
    media_image1.png
    120
    591
    media_image1.png
    Greyscale

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 45 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
The claim 45 (new) introduces a new terminology “a robot shuttle”.  
“a robot shuttle, where the robot shuttle comprises a portion configured to support at least one substrate thereon for transporting the substrate along a path of the shuttle;”  
It has not been appeared in original presentation.  In the response on 1/25/2021, applicant introduced new claim 45 without any details. 

    PNG
    media_image2.png
    62
    623
    media_image2.png
    Greyscale

Examiner tried to understand better.  Specification (1/25/2021) describes “robot” and “shuttle” being different elements. 
[0043]

    PNG
    media_image3.png
    91
    576
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    57
    555
    media_image4.png
    Greyscale

It is vague and indefinite which structure or feature it is pointing to.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 45 is rejected under 35 U.S.C. 103 as being unpatentable over Lu et al (US 20150077172 A1).

As for claim 45, Lu discloses an apparatus comprising:
a device (206 or 204) comprising a portion configured to support at least one substrate thereon (204 or “components (e.g., electrical components upon 204)”, respectively) [0054]; and
a transport (see below, Figs. 5-7, 9, 11, 15-18, or 21 applies) having the device connected thereto, 
where the transport is configured to move 
where the transport comprises:

a second support (216) comprising a second capacitive interface (electrodes in the second support),
where the second support is movably connected relative to the first support along a linear path, and 
where the first and second capacitive interfaces are sized, shaped and located relative to each other to provide a non-contacting capacitive power coupling and to allow heat transfer between the first and second capacitive interfaces (Figs. 5-7, 9, 11, 15-18, 21 apply). 
Lu describes [0062] an insulating substrate as opposed to the substrate 204 is such as glass or sapphire.  These materials are thermally conductive.  Thermal Conductivity of sapphire is 42 W/(m-k) at 20℃.  Compare that air is 0.026 W/(m-k).  Air is generally used as a heat transfer substance.  A very common example is a heater at home conveys heat through air to a man to get warm.  Hence, sapphire should be much better than air. 
https://global.kyocera.com/prdct/fc/product/pdf/s_c_sapphire.pdf

    PNG
    media_image5.png
    169
    295
    media_image5.png
    Greyscale


Regards “a robot shuttle”, it is interpreted to be a portion (204 or “components (e.g., electrical components upon 204)”, respectively) [0054] that is configured to support at least one substrate thereon.  The path of said portion is considered as a path of the shuttle.  

Allowable Subject Matter
Claims 25-29 and 31-44  are allowed because of the structural elements added in the amendment, in the combination as claimed.  The claimed elements are clearly pointed out by reference numbers and described in the specification by the amendment. 
Claims 25, 35, 39 and 42 are independent claims. 
Claims 26-29 and 31-34 are also allowable for depending on claim 25. 
Claims 36-38 are also allowable for depending on claim 35. 
Claims 40-41 are also allowable for depending on claim 39. 
Claims 43-44 are also allowable for depending on claim 42. 

Interview
On 1/29/2021, Examiner inquired to obtain a definition for new terminology "robot shuttle" in the claim 45 (new) by leaving the voice message.  

    PNG
    media_image6.png
    50
    309
    media_image6.png
    Greyscale

Examiner did not get answer or return call. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-5072.  The examiner can normally be reached on 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/Primary Examiner, Art Unit 2834